 

 Exhibit 10.2

 

 

 

 

 

August 1, 2012

 

This Allonge is to be attached to and made a part of that certain Note dated
July 22,2011, 2011 in the original principal amount of One Hundred Thousand
Dollars ($100,000.00) executed by Kenergy Scientific, Inc., a New Jersey
corporation, to the order of Charles M. Basner (the "Note").

 

Transfer to the order of Southridge Partners II LP, a Delaware limited
partnership, $35,000.00 principal portion of the Note without representation or
warranty except as set forth in that certain Securities Transfer Agreement dated
of even date herewith from Charles M. Basner in favor of Southridge Partners II
LP.

 



Date: August 1, 2012   By: /s/ Charles M. Basner   Charles M. Basner





 
 